Citation Nr: 1048417	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-27 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lung disorder, to 
include emphysema and chronic obstructive pulmonary disorder 
(COPD), claimed as due to exposure to asbestos or ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1957 to January 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the claims on appeal.

Based on the statements of the Veteran and his representative, 
and in light of the recent holding in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled), the Board has 
reclassified the respiratory disorder issue as noted above.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
Veteran's current bilateral tinnitus is causally related to a 
disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the 
Veteran has a respiratory disorder, to include COPD and 
emphysema, that is etiologically related to a disease, injury, or 
event in service, to include exposure to asbestos or ionizing 
radiation.


CONCLUSIONS OF LAW

1.  A bilateral tinnitus disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

2.  The Veteran's claimed respiratory disorder, to include 
emphysema and COPD, was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
Veteran provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless.

VCAA letters dated in August 2005, October 2005, and May 2006 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

The May 2006 letter also explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records could not be obtained 
despite multiple attempts.  Attempts to obtain this information 
from other sources were unsuccessful, save a copy of two (2) 
medical examinations during the Veteran's period of reserve 
service.  Any further attempts to obtain the Veteran's service 
treatment records would be futile.  VA medical records are in the 
file.  Records from the Social Security Administration (SSA) also 
have been obtained and associated with the file.  Private medical 
records identified by the Veteran have been obtained, to the 
extent possible.  The Veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that he felt 
were relevant to the claims.    

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  See 38 C.F.R. § 
3.159(c)(4).  

The Board notes that the Veteran was provided a VA examination 
for his respiratory problems in November 2005 and an audiological 
examination in November 2005.  During the course of these 
examinations, the Veteran was diagnosed with tinnitus and COPD.  
The audio examiner, however, concluded that it was less likely 
than not that the Veteran's current tinnitus was related to his 
military service.  The respiratory examiner concluded that the 
Veteran did not have asbestosis or other respiratory disability 
related to asbestos exposure.  

The Board notes that the examiner did not consider whether the 
Veteran's emphysema, COPD, or other respiratory problems were 
caused by some incident of service other than the claimed 
asbestos exposure, to include exposure to ionizing radiation.  
Therefore, the Board has considered whether further clarification 
through subsequent VA examination or another opinion is 
necessary.  However, as will be discussed below, the Veteran has 
never asserted a direct relationship between any respiratory 
problems and his military service.  The Veteran attributes the 
onset of breathing difficulties and other respiratory problems to 
many years after service.  Rather, he has only claimed that his 
respiratory disability developed secondary to his exposure to 
asbestos and ionizing radiation, and there is no evidence 
otherwise suggesting a direct relationship between the claimed 
disability and service.  Moreover, as will be discussed, the 
Veteran does not have a diagnosis of a radiogenic disease or 
competent evidence suggesting any link between any current 
respiratory problems and in-service exposure to ionizing 
radiation that would warrant further examination and opinion.  
Thus, as there is no lay evidence of breathing problems  in 
service or for many years thereafter, and there is no competent 
medical opinion of record asserting a link between any current 
respiratory problems and his military service, to include claimed 
exposure to ionizing radiation, the Board finds that the criteria 
for obtaining a medical opinion or examination on the issue of 
direct service connection or due to exposure to ionizing 
radiation are not met, and that a remand for another examination 
or opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. 
App. 545 (2008) (holding that the Board is not obligated to 
investigate all possible theories of entitlement, but rather, 
only as to those theories for which the evidence is sufficient to 
reach the low threshold necessary to trigger the duty to assist 
as contemplated by McLendon.)

As such, the Board finds the examination reports to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claims for service connection.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

Regrettably, the Veteran's service treatment records could not be 
obtained despite multiple attempts.  Attempts to rebuild the file 
from other sources were unsuccessful, save two (2) medical 
examination reports during the Veteran's subsequent period of 
reserve service.  Where "service medical records are presumed 
destroyed . . . the BVA's [Board's] obligation to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Tinnitus

The Veteran alleges he currently experiences tinnitus, which he 
attributes to exposure to acoustic trauma, including ship 
engines, generators, and large guns.  As noted, the Veteran's 
service treatment records are unavailable.

After service, the Veteran received medical examinations in 
December 1967 and January 1969.  On both occasions, the examiner 
concluded that the Veteran's ears were normal, but no audiometric 
testing was done.  In contemporaneous Reports of Medical History, 
the Veteran denied any ear, nose, or throat trouble.  Moreover, 
in January 1969 the Veteran specifically denied any hearing loss.

In March 2002, during an examination to determine eligibility for 
SSA benefits, the Veteran first reported some intermittent 
ringing in his ears that bothered him.  In mid-November 2002, the 
Veteran next reported problems with his hearing, specifically 
claiming that his hearing had "been getting bad for a year."  
At that time, the record does not indicate that the Veteran 
reported tinnitus.  Later in November 2002, the Veteran again 
sought treatment where, for the first time, he complained of 
constant bilateral tinnitus.  At that time, the record does not 
reflect that the Veteran reported a date of onset.

In the Veteran's July 2005 claim, he asserted onset of tinnitus 
in 1961.

In November 2005, the Veteran was afforded a VA examination.  The 
examiner noted review of the claims file.  At that time, the 
Veteran reported onset of persistent bilateral tinnitus 
approximately seven (7) years previously.  The Veteran reported 
in-service noise exposure due to exposure to pumps, steam lines, 
and generators.  He also noted post-service noise exposure in his 
profession of automotive mechanic, but denied recreational noise 
exposure.  Based on the foregoing, the examiner opined that the 
most likely etiology of the tinnitus was occupational noise 
exposure and that the tinnitus did not have the same etiology as 
the Veteran's hearing loss.  As to rationale, the examiner noted 
the Veteran's long history of post-service occupational noise 
exposure and, based on that exposure and that the onset of 
tinnitus was not for multiple decades after service, the examiner 
concluded that it was unlikely that the current tinnitus was the 
result of noise exposure in the military.

In April 2008, the Veteran clarified his statement made during 
the VA examination, stating that while his tinnitus had been most 
bothersome for the previous seven (7) years, he had experienced 
symptoms of tinnitus for many years.

In August 2008, the Veteran was afforded a VA audio examination 
to consider his claim for an increased rating for his service-
connected hearing loss, which is not a claim on appeal.  At that 
time, the Veteran stated that the onset of his bilateral tinnitus 
was ten (10) years prior, which the examiner noted was the same 
date of onset reported during the November 2005 VA examination.

The Board notes that the Veteran's statements regarding his 
tinnitus were considered.  The Board observes that the Veteran is 
competent to discuss observed physical symptoms, such as ringing 
in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) 
("ringing in the ears is capable of lay observation").  
Tinnitus, moreover, is a disorder uniquely ascertainable by the 
senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  That is, tinnitus is defined as a ringing in the ears, a 
finding that can only be determined by the Veteran's reporting of 
the condition, unlike, for example, hearing loss.  

Credibility, however, is an adjudicative determination and the 
Board has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the Veteran's current statements as to the 
continuity of tinnitus problems are inconsistent with the 
objective medical record and his own contemporaneous statements.  
Moreover, the Veteran's multiple contradictory statements as to 
onset made during the course of this appeal also render any 
assertion of in-service onset of tinnitus extremely suspect.

In that regard, the Veteran has reported onset of tinnitus 
variously in 1961, 1998, or "many years" previously.  The Board 
finds it significant, however, that in December 1967 and January 
1969 the Veteran denied problems with his ears.  In addition, 
when the Veteran first sought treatment for hearing problems in 
November 2002 he reported that the problems had been getting bad 
over the previous year.  At no point during his initial 
treatments for hearing problems did he associate any current 
hearing problems, including tinnitus, with his military service.  
Indeed, in a November 2005 statement the Veteran conceded that 
"my hearing problem ha[d] been unknown to me, until I had a 
test, and then I realized I had this problem when I was in the 
Navy."  It was only upon filing his claim that he reported 
tinnitus onset during service and, as noted, he has since made 
multiple statements contradicting that assertion.  

Given his multiple conflicting statements and the contemporaneous 
medical and lay evidence of record, the Board must find that the 
Veteran's assertions that his tinnitus had its onset in service 
lack credibility.  Even after asserting that he erroneously dated 
the tinnitus onset to approximately 1998 during the November 2005 
VA examination, the Veteran again reported the same date of onset 
during the August 2008 VA examination.  Ultimately, the Board 
finds statements offered directly to health care providers 
regarding the nature and history of symptoms to be inherently 
more credible than statements offered directly to the Board or 
the RO in support of a claim for benefits.  Thus, the Board 
concludes that the most credible reports offered by the Veteran 
as to his history do not establish a continuity of symptomatology 
between his current disability and service.  

Consequently, the Board finds the most persuasive evidence of 
record to be the findings of the November 2005 VA audiologist, 
who concluded that it was unlikely that his disability is related 
to service.  The Board has considered the Veteran's 
representative's argument that the November 2005 VA examination 
report did not provide a sufficient rationale as to the etiology 
of the Veteran's tinnitus.  In this regard, the Board finds the 
opinions expressed in the VA audiologist's examination report 
competent, credible, and probative.  The report was based on a 
review of the claims file, interview of the Veteran, and audio 
examination.  As to rationale, the examiner noted that the 
Veteran had a long history of post-service occupational noise 
exposure and, as his tinnitus did not begin until approximately 
1998, such post-service exposure was the most likely cause of the 
Veteran's tinnitus.  The Board finds this rationale to be 
complete and through.  It is clear the audiologist reviewed the 
Veteran's service treatment records, to the extent available, and 
the Veteran's reported history.  The examiner's conclusion is 
fully explained and consistent with the evidence of record.  

Based on that opinion, as well as the absence of any credible lay 
evidence suggesting the onset of tinnitus while on active duty, 
the Board concludes that the preponderance of the evidence is 
against the claim.

In summary, there is no credible evidence that the Veteran began 
to experience tinnitus in service or within multiple decades of 
service.  The most credible medical evidence of record rejects 
any link between the Veteran's current tinnitus and his military 
service.  In light of the evidence, the Board concludes that the 
preponderance of the evidence is against the claim, and that 
service connection for tinnitus is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed Cir. 2001).



Respiratory Disorder, to Include Emphysema and COPD

The Veteran also alleges that while serving aboard the U.S.S. 
Wrangell for several years, he was exposed to asbestos and may 
have been exposed to ionizing radiation.  The Veteran contends 
that part of his duties as a mechanic included work with and 
exposure to pipes and other material lined with asbestos.  In 
addition, the Veteran reported that in 1958 or 1959 while at sea 
in the Mediterranean ammunition broke loose in a storage hold and 
that as a result the Veteran may have been exposed to ionizing 
radiation.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain types of cancer that are 
presumptively service-connected when specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected pursuant 
to 38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge was otherwise incurred during 
active service, including as a result of exposure to radiation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to establishing entitlement to service connection 
based on asbestos exposure, in McGinty v. Brown, the United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) (Court) 
observed that there has been no specific statutory guidance with 
regard to claims for service connection for asbestos-related 
diseases, nor had the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has 
issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
[hereinafter "DVB Circular"], that provides some guidelines for 
considering compensation claims based on exposure to asbestos.  
Id.  The DVB circular was subsumed verbatim as § 7.21 of 
Adjudication Procedure Manual, M21-1, Part VI.  [This has now 
been reclassified in a revision to the Manual at M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 
(Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  VA 
must ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease is 
related to exposure in service.  Dyment v. West, 13 Vet. App. 141 
(1999); Nolen v. West, 12 Vet. App. 347 (1999); see also 
VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period 
for asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of the disease, and that 
an asbestos-related disease can develop from brief exposure to 
asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure of asbestos and 
the prevalence of disease found in particular occupations, and 
they direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after service; 
and determine whether the disease is related to the putative 
exposure.  See Dyment, Nolen, supra; VAOPGCPREC 4-2000.

In this case, the Veteran's service records in the claims file 
indicate that he served aboard the U.S.S. Wrangell for several 
years as a mechanic.  Mere presence aboard a ship is not 
dispositive as to asbestos exposure; however, the Veteran's 
duties as a mechanic are of the type associated with a high risk 
of exposure to asbestos.  As such, the Board recognizes that it 
is conceivable that the Veteran worked in close proximity to 
asbestos while present aboard a World War II-era ship.  
Consequently, for the purposes of this decision, the Board will 
presume that the Veteran was exposed to asbestos during service.  
Thus, the primary question is whether he has a current disability 
related to that exposure.

In this regard, as noted the Veteran's service treatment records 
are unavailable.  However, the Veteran does not contend that 
respiratory problems began in service or for many years after 
service.  After service, the December 1967 and January 1969 
medical examinations indicated normal lungs and chest.  In 
contemporaneous Reports of Medical History, the Veteran denied 
asthma, shortness of breath, pain or pressure in the chest, or 
chronic cough.

The Veteran received treatment for heart problems, including a 
heart attack, beginning in 1996.  During these examinations the 
Veteran's lungs were clear and there is no indication of a 
diagnosis of a respiratory disorder.  The evidence of record 
indicates a diagnosis of a respiratory disorder from at least 
January 2000.  In that regard, a January 2000 chest CT showed 
bilateral mild emphysema and mild pleural thickening posteriorly 
on the left.  In March 2002, the Veteran underwent a medical 
examination in relation to his claim for disability benefits from 
SSA.  The Veteran reported that his principal problem was with 
breathing and that he had experienced shortness of breath for 
several years, but that the problem had worsened since a heart 
attack in 1996.  Breathing problems were worse on exertion.  The 
Veteran reported quitting smoking 20 years previously.  The 
examiner diagnosed moderate COPD.  In April 2002, the Veteran 
again reported that his breathing problems had worsened since a 
heart attack in 1996.  His lungs were clear on examination.

In May 2003, the Veteran had worsening emphysema that was 
attributed to his failure to take his prescribed inhalers.  
Analysis of a pulmonary function test in October 2005 indicated 
moderate COPD.  

In November 2005, the Veteran was afforded a VA examination.  The 
examiner indicated review of the claims file.  The Veteran 
asserted that he was exposed to asbestos from steam pipes during 
military service.  The Veteran reported a 28 year history of 
smoking, averaging one (1) pack of cigarettes per day.  The 
Veteran stated that he had been experiencing shortness of breath 
for about 20 years and that he had stopped working four (4) years 
ago as a heavy equipment operator due to his diminished stamina.  
On examination, the lungs were clear to percussion.  The examiner 
diagnosed chronic obstructive airway disease.  With respect to 
etiology of the obstructive lung disease, the examiner noted he 
had consulted with the Chief of Pulmonology who concluded that 
the Veteran's pulmonary problems were not caused by asbestosis or 
asbestos exposure.  As to rationale, the pulmonary chief noted 
that a recent pulmonary function test found moderate airflow 
obstruction that reversed to mild airflow obstruction after 
inhaled bronchodilator.  The pulmonary chief noted that asbestos 
exposure could cause airflow obstruction, but that such an 
occurrence would typically be accompanied by interstitial lung 
disease and that the diffusing capacity would be abnormal if the 
Veteran had asbestosis.  However, the Veteran's diffusing 
capacity was normal, negating any diagnosis of asbestos-related 
disability.  As such, the VA examiner concluded that based on the 
Veteran's history of substantial tobacco abuse, his chest film of 
autumn 2005, the 2005 pulmonary function test, and his earlier 
chest CAT scan were all consistent with a diagnosis of emphysema.  
As such, the examiner concluded that it was less likely than not 
that the Veteran's lung problems were the result of exposure to 
asbestos.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the Veteran 
has a current respiratory disorder related to military service, 
to include asbestos exposure in service.  The Board has 
considered the January 2000 CT results showing mild pleural 
thickening.  The Board acknowledges that such a finding can be 
associated with asbestosis.  However, the November 2005 VA 
examiner, as well as the Chief of the Pulmonology Department at 
the Lexington VAMC, considered the medical evidence of record and 
based on multiple subsequent diagnostic testing concluded that it 
was less likely than not that the Veteran had asbestosis or that 
any current lung problems were caused by in-service exposure to 
asbestos.  The Board finds this opinion to be highly probative.  
The examiner considered the medical evidence of record, the 
evidence in the claims file, interviewed the Veteran, and 
conducted a physical examination prior to reaching his 
conclusion.  The conclusion was supported by a through and 
adequate rationale, namely that the diagnostic evidence of record 
was inconsistent with what would be expected if the current lung 
problems were related to asbestos exposure.  Given the examiner's 
through and reasoned rationale, the Board finds his opinion to be 
the most persuasive and probative evidence of record as to 
whether the Veteran's current lung problems are related to in-
service asbestos exposure.

In addition, the Board has considered the Veteran's claim that 
his current lung problems might be related to in-service exposure 
to ionizing radiation.  In that regard, the objective record does 
not suggest that the Veteran was exposed to radiation in service.  
The Veteran's service personnel records do not suggest that he 
was exposed to radiation in service.  While the Veteran has 
described, in very general detail, an incident where certain 
ammunition broke loose in the cargo hold, it is clear that any 
assertion that he was present around radiation is wholly 
speculative.  The Veteran has conceded on multiple occasions that 
he does not know if he was exposed to ionizing radiation and has 
provided no basis other than speculation to suggest that he was 
so exposed.  Of even greater significance, the Board notes that 
none of the Veteran's pulmonary disabilities are among the 
diseases listed as being presumptively related to exposure to 
ionizing radiation under 38 C.F.R. § 3.309(d) (2010).  Moreover, 
his disabilities also are not listed among those contained in 38 
C.F.R. § 3.311 (2010), nor is there competent medical evidence of 
record identifying any of his disabilities as a "radiogenic" 
disease so as to warrant further development under that 
regulation.  Finally, there is no indication that any competent 
medical professional has attributed any current pulmonary 
disability to in-service exposure to ionizing radiation.

The Board has considered the Veteran's lay assertion that his 
current COPD, emphysema, or other lung problems is due to 
exposure to asbestos or ionizing radiation in service.  
Certainly, he is competent to report respiratory symptoms, and 
the nature and circumstances of his service, and his testimony in 
that regard is entitled to some probative weight.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran, as a layperson, has not been shown to be capable of 
making medical conclusions, especially as to complex medical 
diagnoses such as asbestosis or linking any post-service 
breathing problems with in-service exposure to asbestos or 
ionizing radiation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The Board finds such a diagnosis 
especially problematic given that the onset of the Veteran's 
breathing problems was not until many years after service and, 
with respect to any link to exposure to ionizing radiation, the 
Veteran's assertion that he was exposed to ionizing radiation is 
clearly speculative.  As such, the Board affords considerably 
more probative weight to the conclusions of multiple medical 
professionals that the Veteran's current lung problems are 
unrelated to asbestos exposure.

Finally, the Board has considered the treatise evidence submitted 
by the Veteran discussing ionizing radiation and asbestos.  The 
Board notes that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, 
the treatise evidence did not specifically relate any of the 
Veteran's current respiratory problems to exposure to asbestos or 
ionizing radiation.  Instead, with respect to the material 
submitted on ionizing radiation, the Veteran highlighted the 
relationship between exposure to ionizing radiation and the 
development of lung cancer.  The Board acknowledges such a 
relationship, but finds it inapplicable because the Veteran has 
not been diagnosed with lung cancer.  Nor does the treatise 
evidence otherwise definitively link any of the Veteran's current 
lung problems with exposure to ionizing radiation.  With respect 
to the information on asbestos exposure, the treatise evidence 
provides only general information on inhaled particles and 
subsequent development of disabilities, such as emphysema and 
asbestosis.  The information in no way demonstrates that the 
Veteran's in-service asbestos exposure caused or aggravated any 
current lung disability.  As the treatise evidence does not 
specifically associate any current respiratory symptoms 
experienced by the Veteran with any incident of service, 
including exposure to ionizing radiation and asbestos, the 
evidence cannot serve as a basis for granting service connection.    

In short, there is no clear medical nexus of record linking a 
specific lung disorder to asbestos exposure in service, and the 
most probative opinion of record is against finding any such 
nexus.   As such, the Board concludes that the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2010); See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 
2001).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a lung disorder, to include 
emphysema and COPD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


